EXHIBIT 10.27

Ruth Oppenheimer, M.A. (Oxford)

Offenlich bestelite Übersetzerin für die englische Sprache / Publicly appointed
translator for German & English

Am Graben le, 86925 Fuchstal, Germany * Tel. +49 8243 9609223 * Fax +49 8243
9609224

CERTIFIED TRANSLATION FROM GERMAN INTO ENGLISH

REPAYMENT AGREEMENT

entered into by and between

Pieris AG

Liese-Meitner-Str. 30, 85354 Freising

referred to hereinafter as: Technology Enterprise (TE)

and

tbg Technologie-Beteiligungs-Gesellschaft mbH

Ludwig-Erhard-Platz 1, 53179 Bonn

referred to hereinafter as: tbg

Preamble

In the context of the programme “Venture Capital for Small Technology
Enterprises” conducted by the Federal Ministry of Economics and Technology and
KfW (formerly Deutsche Ausgleichsbank), tbg on 13.05.2003 concluded an agreement
with TE on a typical silent partnership amounting to EUR 750,000 (referred to
hereinafter as “VCTE Agreement”. The capital contribution has been paid up by
tbg in full and tbg has not received any repayments in this respect.

Upon expiry of the agreed term of the silent partnership on 31.12.2013, the
following claims to which tbg was entitled under the VCTE Agreement fell due:

 

1. Nominal amount of the silent partnership pursuant to § 2 of the VCTE
Agreement:

   EUR 750,000.00   

2. Outstanding earnings-related payment (gross) pursuant to § 9 of the VCTE
Agreement

   EUR 450,000.00      

 

 

 

Total amount:

   EUR 1,200,000.00      

 

 

 



--------------------------------------------------------------------------------

CERTIFIED TRANSLATION FROM GERMAN INTO ENGLISH

 

Since TE is unable to repay the total amount on the date on which the agreement
expires and its liquidity position does not allow immediate repayment, the
parties have agreed that the aforementioned total amount is to be repaid as
follows:

§ 1 Repayment of the Total Amount, Interest

 

(1) By 11.04.2014 at the latest, TE shall pay tbg a tranche of the nominal
amount due, which shall amount to

 

   EUR 100,000.00   

 

(2) Repayment of the residual total amount still outstanding following payment
of the tranche pursuant to Item (1) above and repayment of the further claims
shall be made in several instalments as follows:

 

1. Instalment on 30.09.2014 (nominal amount)

   EUR 50,000.00   

2. Instalment on 31.03.2015 (nominal amount)

   EUR 250,000.00   

3. Instalment on 30.09.2015 (nominal amount)

   EUR 250,000.00   

4. Instalment on 31.03.2016 (nominal amount /final compensation gross)

   EUR 275,000.00   

5. Instalment on 30.09.2016 (final compensation gross)

   EUR 275,000.00   

 

(3) As from the end of the contractual term of the VCTE Agreement, interest
shall be paid on the respective nominal amount still outstanding at a rate
totalling 10.53 p.a. The interest shall fall due half-yearly in arrears on
31.03. and on 30.09. of each year. It shall include a handling fee and a risk
premium. No interest shall be paid on any claims by tbg to payment of the fixed
remuneration, final compensation or earnings-related payment such as may still
be outstanding.

 

(4) TE shall also be entitled to pay the instalments on an earlier date.

 

(5) TE shall ensure payment of the statutory capital gains tax plus “solidarity
surcharge” which is due on the earnings-related payment for the original silent
partner’s capital contribution; when these payments fall due, it shall make such
payments directly to TE’s competent tax office, and within one month it shall
issue tbg with a tax certificate within the meaning of Income Tax Act § 45a
(2) using the printed forms provided by tbg.

 

(6)

On 12 November 2012, TE concluded a “Convertible Bridge Loan Agreement” for EUR
2 million, which likewise fell due for repayment on 31.12.2013. TE is currently
holding negotiations on how this convertible bridge loan is to be dealt with. If
repayment of the convertible bridge loan takes place timewise before the
repayment dates according to the provisions of § 1 Item 1 and § 1 Item 2 of this
Agreement, and/or if the (pro rata)



--------------------------------------------------------------------------------

CERTIFIED TRANSLATION FROM GERMAN INTO ENGLISH

 

  repayment instalments are higher than the repayment instalments according to
the provisions of § 1 Item 1 and § 1 Item 2 of this Agreement, the parties
undertake to adjust the repayment terms as laid down in the provisions of § 1
Item 1 and § 1 Item 2 of this Agreement accordingly.

§ 2 Information and Control Rights

 

(1) Within 6 weeks of the end of each calendar quarter at the latest, TE shall
prepare a report on the preceding calendar quarter - i.e. 4 quarterly reports
per year - containing the information requested by tbg, and submit same to tbg
in the form required by the latter.

 

(2) TE undertakes to submit TE’s annual financial statement to tbg within six
months of the the balance sheet date at the latest. In exceptional cases, tbg
may waive certification by an auditor or chartered public accountant pursuant to
Commercial Code § 322.

Moreover, tbg shall have the right to demand submission of other documents and
to inspect TE’s accounting records at any time. For exercising its control
rights, tbg may avail itself of third parties.

 

(3) Should TE fall in arrears with the payment of instalments, copies of TE’s
bank statements (as per the last day of the month) for all TE’s bank accounts
shall be submitted within the first ten days of the following month as evidence
of TE’s financial position and liquidity.

 

(4) TE shall grant to the Federal Ministry of Economics and an agent authorised
by the latter the same scope of presentation, information and inspection rights
as is granted to tbg. TE agrees that tbg may forward the data obtained on its
enterprise and on the innovation project being funded to the Federal Ministry of
Economics or to any institute commissioned by the latter for the purpose of
scientifically evaluating the programme underlying this Agreement. Moreover, TE
agrees to also provide the information that is required for scientifically
evaluating the programme directly to the Federal Ministry of Economics or to any
institute commissioned by the latter. The Federal Ministry of Economics is
entitled to disclose the data reported to it to the EU Commission in order for
the latter to exercise its powers of supervision and control. When data on the
programme is drawn up and possibly published, it shall be ensured that no
detriment is caused to TE.

 

(5) Vis-à-vis TE, the Federal Audit Office has an auditing right pursuant to
Federal Budget Code § 91. For auditing purposes, TE shall make available to the
Federal Audit Office, and to tbg all the records which the Federal Audit Office
deems necessary and shall furnish information accordingly.

§ 4 Payments

Payments to tbg shall be made into tbg’s account at KfW Bank, Frankfurt (acc.
no. 12-28833392, sort code 500 204 00), stating the following payment purpose:
“Repayment participation Pieris AG, loan no. 5961592, tbg no. 1767”. tbg shall
collect due receivables under this Agreement on the dates given, using the
direct debit authorisation it has been granted by TE.



--------------------------------------------------------------------------------

CERTIFIED TRANSLATION FROM GERMAN INTO ENGLISH

 

§ 5 Termination

 

(1) If TE is in arrears with at least two instalments, tbg shall be entitled to
terminate this Agreement with immediate effect.

 

(2) If an important cause exists, the contracting parties shall be entitled to
terminate this Agreement by written notice with immediate effect.

tbg shall be entitled to terminate for important cause in particular:

 

  a) if bills of exchange accepted from TE are protested, TE discontinues making
payments, insolvency proceedings are instituted against TE’s assets, or
insolvency is ascertained in any other manner;

 

  b) if TE is dissolved or wound up in liquidation proceedings;

 

  c) if TE fails to perform its reporting obligations as contractually agreed.

§ 6 General Provisions

 

(1) Amendments and supplements to this Agreement including this clause on
written form must be done in writing. No oral ancillary agreements exist in
relation to this Agreement.

 

(2) If any provision of this Agreement is ineffective in law, this shall not
affect the remaining provisions. TE and tbg shall be under obligation to replace
ineffective contractual terms with arrangements which are effective in law and
correspond to the legally ineffective provision as closely as possible in
meaning and purpose. The same shall apply in the event of any omission in the
contractual terms.

 

(3) It is agreed that Bonn shall be place of jurisdiction for all and any legal
disputes arising from this Agreement or implementation thereof.

 

(4) All the services rendered by tbg under this Agreement are financial services
exempt from turnover tax. KfW Bank’s VAT number is: DE 114 104 280. (Fiscal
unity with KfW Bank for turnover tax purposes). Bonn, (date)     Freising,
(date)    

/s/ Claus Schalper

    Pieris AG     Lisa-Meitner-Straße 30

/s/ Authorized Signatory

     

tbg Technologie-

Beteiligungs-

Gesellschaft mbH

      Fuchstal (date):  

10 April 2014